Title: To James Madison from Rufus King, 27 February 1802 (Abstract)
From: King, Rufus
To: Madison, James


27 February 1802, London. Within the past ten days, some persons have begun to question whether the Amiens negotiations would end in a definitive treaty. Does not share this opinion and points out that prolonging the negotiation would harm British financial and commercial interests. Can only deal in conjectures as to the discussions at Amiens but is confident “they bear no resemblance to the Reports” in the newspapers, “which copy from each other, and propogate every sort of Error.” France has no more thought of ceding Martinique to Spain than Great Britain has expressed an opinion on the cession of Louisiana and the Floridas. Is persuaded that the treaty at Amiens will be concluded but is not confident it will long endure. Awaits response from Vienna regarding recent events at Lyons.
Mentions rumors from Lyons, which, if true, are “worthy only of the highest reprobation.” Napoleon may not have been chosen president of the Italian Republic but instead may have installed himself “as he had before done in another [office], by the aid of his Bayonets.” According to reports, the Italian deputies initially chose Melzi, and Napoleon had thirty votes fewer than Berthier. When the result was announced, Napoleon’s guards marched in and remained until that choice was annulled and Napoleon installed; Melzi was then called to be vice president. States in a postscript that the cession of Louisiana and the Floridas should be considered as “an affair decided.” Asks whether JM has realized that France might send a large contingent of settlers there and add to them “all the refractory and discontented Blacks, and Persons of colour of their West India Colonies.”
 

   RC (DNA: RG 59, DD, Great Britain, vol. 10); letterbook copy (NHi: Rufus King Papers, vol. 55). RC 3 pp.; marked private; in a clerk’s hand, with signature in code. Postscript not on letterbook copy. Printed, except for the postscript, in King, Life and Correspondence of Rufus King, 4:76–77.


   The council at Lyons had nominated as president Francesco Melzi d’Eril who refused the honor and persuaded the delegates to choose Napoleon instead. On 24 Jan. 1802 Napoleon named Melzi vice president with the authority to exercise presidential functions during his absence (Harry Hearder, Italy in the Age of the Risorgimento, 1790–1870 [New York, 1983], p. 26).

